Monnin, Judge.
{¶ 1} This matter came on for trial on July 17, 2008.
{¶ 2} The court heard testimony from Carl Fors, who was duly qualified as an expert witness in the operation of the Stalker Radar DSR speed detector.
{¶ 3} Based upon the testimony presented and the exhibits admitted at trial, the court found the defendant guilty of the charge of speeding and sentenced the defendant accordingly.
{¶ 4} This trial was the first opportunity for the court to hear testimony regarding the scientific principles that support the use of the radar as a device to measure speed. For this reason, the court makes the following findings of fact regarding the use of the radar speed detector.

Findings of Fact

{¶ 5} The radar speed detector is reliable and accurate as a scientific measure of the speed of a moving object and can be used by law-enforcement personnel to measure vehicle speed, provided that the device is used in accordance with certain procedures delineated by the manufacturer. Specifically, the court finds that the following procedures must be employed in order for the radar speed device to accurately measure a vehicle’s speed:
{¶ 6} (a) The radar must be in proper working order.
{¶ 7} (b) The radar must be properly checked for accuracy prior to use. Said check should include a self-test done by the instrument internally; an accuracy check with tuning forks; and a calibration check with tuning forks. Accuracy should be checked at the beginning of the officer’s working shift and again at the conclusion of the officer’s working shift.
{¶ 8} (c) The officer must be trained in the operation of the radar device.
{¶ 9} Thus, as a matter of fact, if all the above-listed conditions and procedures are applied, the court finds that the Stalker Radar DSR speed detector is an accurate and scientifically reliable measure of speed with a margin of error within minus two to plus two miles per hour of the actual speed of the object.
So ordered.